Citation Nr: 0010999	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-11 641	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a cerebrovascular 
accident (CVA).


WITNESSES AT HEARING ON APPEAL

The veteran's daughter and son-in-law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from April 1952 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

At the November 1999 travel board hearing before the 
undersigned member of the Board, sitting at New Orleans, 
Louisiana, the veteran's daughter and son-in-law testified 
(although the veteran, who was present did not) that the 
veteran had sustained and continued to have residuals of 
osteomyelitis of the left pubic ramus due to VA surgery for 
a hernia.  However, this matter is separate from the claim 
developed for appellate consideration and the RO has not had 
the opportunity to adjudicate this claim.  Accordingly, a 
claim for compensation under the provisions of 38 U.S.C. 
§ 1151 for residuals of osteomyelitis of the left pubic 
ramus due to VA surgery for a hernia is referred to the RO 
for appropriate consideration.  


FINDINGS OF FACTS

1.  The veteran has residuals of a CVA.  

2.  The veteran participated in a VA "Antihypertensive and 
Lipid Lowering to Prevent Heart Attack Trial Treatment 
Study" beginning in July 1996 until he sustained a CVA in 
January 1997.  

3.  No medical causal relationship or nexus is demonstrated 
between the veteran's participation in a VA 
"Antihypertensive and Lipid Lowering to Prevent Heart Attack 
Trial Treatment Study" and his CVA in January 1997 and there 
is no competent medical evidence of VA fault leading to the 
veteran's CVA.  


CONCLUSION OF LAW

The claim of entitlement to compensation for residuals of a 
CVA pursuant to 38 U.S.C.A. § 1151 is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Jones v. West, 12 Vet. 
App. 460 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented a well-
grounded claim for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151.  If not, his claim must fail, 
and there is no further duty to assist him because additional 
development would be futile.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  As will be explained below, the Board 
finds that the claim for benefits under 38 U.S.C.A. § 1151 
for additional disability consisting of residuals of a CVA is 
not well grounded.  

The appellant's claim for compensation for residuals of a CVA 
is premised on 38 U.S.C.A. § 1151. 

In pertinent part, prior to October 1997, 38 U.S.C.A. § 1151 
provided that:

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment [] and 
not the result of such veteran's own willful misconduct, 
and such injury or aggravation results in additional 
disability..., disability or death compensation... shall 
be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

The Court invalidated 38 C.F.R. § 3.358(c)(3), on the grounds 
that it did not properly implement 38 U.S.C.A. § 1151 
(formerly § 351), in that it contained an additional element 
of fault.  Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The 
Gardner decision was subsequently affirmed by the United 
States Court of Appeals for the Federal Circuit in Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993).  That decision was also 
appealed, and in December 1994, the United States Supreme 
Court affirmed the lower courts' decisions in Brown v. 
Gardner, 115 S.Ct. 552 (1994).  On March 16, 1995, amended VA 
regulations were published to conform with the Supreme 
Court's decision.

As pertinent to the present appeal, 38 C.F.R. § 3.358 
provides that compensation will not be payable under § 1151 
for the continuance or natural progress of disease for which 
the medical treatment was authorized.  In addition, section 
(c)(3) states that compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the consent of the veteran.  
"Necessary consequences" is defined by regulation as those 
which are certain to result from, or were intended to result 
from, the medical or surgical treatment administered.  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  For a claim to be well grounded under the no fault 
version of 38 U.S.C.A. § 1151, the appellant must provide:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Under a Savage v. Gober, 10 Vet. 
App. 488 continuity-of-symptomatology analysis, a well-
grounded claim would require (1) evidence that a condition 
was noted during VA hospitalization or treatment, (2) 
evidence showing continuity of symptomatology following such 
hospitalization or treatment; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-hospitalization/treatment 
symptomatology.  Impact of this case is significant.  While 
this case was limited by its facts to an analysis of the law 
pertinent to claims governed by the § 1151 provisions in 
effect prior to October 1, 1997, it is equally applicable to 
claims brought pursuant to the revised statute and 
regulations.  Jones v. West, 12 Vet. App. 460, 464 (1999).   

38 U.S.C.A. § 1151, was recently amended by Congress to 
include a fault requirement.  Pub.L. 104-21, Title IV, 
§ 422(a); Sept. 26, 1996, 110 Stat. 2926.  "Congress has 
amended section 1151 to reincorporate the fault requirement 
[and that statutory amendment is] applicable to all claims 
filed on or after October 7, 1997."  Boggs v. West, 11 Vet. 
App. 334, 343 (1998).  (But see VAOGCPREC 40-97 holding that 
the amended statute is applicable to all claims filed on or 
after October 1, 1997).

"Congress has amended section 1151 to reincorporate the 
fault requirement [and that statutory amendment is] 
applicable to all claims filed on or after October 7, 1997."  
Boggs v. West, 11 Vet. App. 334, 343 (1998).  (But see 
VAOGCPREC 40-97 holding that the amended statute is 
applicable to all claims filed on or after October 1, 1997).  

As amended, 38 U.S.C.A. § 1151 (West 1991) now provides that 
compensation under chapters 11 and 13 of 38 U.S.C. "shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
the purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and - 

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary 
[of the VA], either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was ---

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; 
or 

(B) an event not reasonably foreseeable; or 

(2) the disability or death was proximately caused by 
the provision of training and rehabilitation services by 
the Secretary (including by a service-provider used by 
the Secretary for such purpose under section 3115 of 
this title) as part of an approved rehabilitation 
program under chapter 31 of this title."  

38 U.S.C.A. § 1151 (West 1991). 

38 C.F.R. § 3.358 remains in effect but now applies only to 
claims filed before October 1, 1997. 

As to regulations relating to claims filed after October 
1997, 38 C.F.R. § 3.361 (1998) was enacted in response to, 
and to enable, the revised 38 U.S.C.A. § 1151 (West 1991).  
However, this 'new' 38 C.F.R. § 3.361 was rescinded by a 
final rule which became effective January 8, 1999 because the 
August 24, 1998 publication in the Federal Register of 38 
C.F.R. § 3.361 (and 38 C.F.R. §§ 3.362 and 3.363) had been 
made without notice and comment.   

Here, the veteran's claim for benefits under 38 U.S.C.A. 
§ 1151 was received on October 31, 1997 and, accordingly, 
the claim will be adjudicated by the Board, as it was by the 
RO, under the version of 38 U.S.C.A. § 1151 that requires VA 
fault.  

The doctrine of resolving doubt in favor of a claimant does 
not ease the initial burden of submitting a well grounded 
claim and is not applicable in determinations of well 
groundedness; rather it is only after a well grounded claim 
is submitted that this doctrine, embodied in 38 U.S.C.A. 
§ 5107(b), applies.  

Background

In the veteran's VA Form 9, Appeal to the Board, of December 
1998, he stated that he had not been monitored closely enough 
in his participation in a VA "Antihypertensive and Lipid 
Lowering to Prevent Heart Attack Trial Treatment Study" 
beginning in July 1996 until he sustained a CVA in January 
1997, particularly in light of his past history of having had 
a myocardial infarction and post-operative coronary bypass 
grafting procedure.  Contentions have also been advanced to 
the effect that the veteran was not provided sufficient 
information concerning his smoking or his diet.  It is also 
claimed that his blood pressure had not been monitored 
closely enough because after appointments in July and August 
1996, he had not had another appointment until December 1996, 
almost three months later.  

On file is "VA RESEARCH CONSENT FORM" signed by the veteran 
and dated July 24, 1996.  That form reflects that the 
research study was sponsored by the National Heart, Lung and 
Blood Institute, in collaboration with VA to test whether 
treatment of high blood pressure with one of three newer 
types of drugs used to lower blood pressure was better in 
preventing heart attacks than a standard form of treatment 
using a diuretic drug.  The newer drugs being used were 
"lisinopril, amiodipine, and doxazosin" and the diuretic 
was "chlorthalidone."  The latter drug had been used to 
treat high blood pressure for more than 25 years and had been 
proven to lower the risk of heart attack and stroke in people 
with high blood pressure.  The newer drugs had been used to 
treat high blood pressure since the 1980s and were known to 
lower blood pressure as well as "chlorthalidone."  There 
might be differences in their ability to prevent heart 
attacks and strokes but this had never been tested in side-
by-side comparisons.  Patients with high blood pressure (such 
as the veteran) were to be followed for 5 to 7 1/2 years and 
involved over 150 VA patients and 40,000 patients world-wide.  
Whether the veteran qualified for the study was to be 
determined by a brief evaluation period, during which time it 
might be necessary for his present high blood pressure 
treatment to be changed or temporarily stopped.  However, if 
his blood pressure increased to more than was considered 
normal, drugs would be given to lower it.  One of the four 
study drugs would be given to the veteran and would be 
assigned by chance and neither the veteran nor his physician 
would know which drug he would receive, although in case of 
emergency it would be revealed.  If necessary other drugs 
might be used in combination with the assigned medication to 
lower his blood pressure to a satisfactory level.  All drugs 
that he might receive would be standard drugs commonly used 
by doctors in treating high blood pressure and no "new or 
'experimental' drugs" would be used in this study.  

After his blood pressure was under good control, study visits 
would be scheduled every three months of the remainder of the 
first year and three times a year for the rest of the study.  
At these visits, his blood pressure would be taken and 
questions asked about his medical history.  An 
electrocardiogram (EKG) and laboratory tests would be done at 
the beginning of the study and then every 2 years during the 
study.  Expected risks of the study were side effects of the 
drugs, e.g., rashes, upset stomach, cough, allergic 
reactions, swelling, dizziness, muscle cramps, and fatigue.  
He would be watched closely by medical professionals for side 
effects and when necessary there would be reduced doses of 
the drugs which seemed to caused them, stop then use of the 
drug, and provided a different drug.  Should he need 
different drugs to lower his blood pressure than he received 
at first, his physician would explain any side effects that 
these drugs might have.  

It was noted that high blood pressure was a disease that 
could result in damage to the veteran's heart, kidneys or 
brain, if left untreated.  If he decided not to join the 
study, there were other drug and non-drug therapies available 
for treatment, e.g., diuretics, beta-blockers, or weight 
loss.  It was further noted that:

In case of any adverse effect of [sic] physical injury 
resulting from this study, eligible veterans are 
entitled to medical care and treatment.  Compensation 
may be payable under Title 38 USC 351 [now revised as 
38 U.S.C. § 1151] or in some circumstances under the 
Federal Torts Claims Act.  Non-eligible veterans or 
non-veterans are entitled only to medical emergency 
care and treatment on a humanitarian basis.  
Compensation would be limited to situations involving 
negligence and would be controlled by the provisions of 
the Federal Torts Claims Act.  

On file is a July 24, 1996 clinical record of the VA 
entitled "Hypertension Research Data" which reflects that 
of three blood pressure readings the veteran's systolic 
blood pressure ranged from 136 to 140 and his diastolic 
ranged from 80 to 88.  The results of a July 5, 1996 blood 
study were reported as were the findings of a current, but 
limited, cardiovascular examination.  An EKG revealed left 
ventricular hypertrophy.  A July 31, 1996 clinical record 
reflects that of three blood pressure readings the veteran's 
systolic blood pressure ranged from 150 to 152 and his 
diastolic ranged from 82 to 86.  An August 28, 1996 clinical 
record reflects that that on three blood pressure readings 
the veteran's systolic blood pressure was 138 and his 
diastolic readings ranged from 88 to 92.  His 1991 post 
operative coronary artery bypass grafting status was stable.  
It was also noted that he had had a myocardial infarction in 
1991.  His next appointment was scheduled for December 2, 
1996 and that clinical record reflects that he denied having 
a cough but had intermittent wheezing.  He had run out of 
his blood pressure medication and medication to help him 
breath.  These medications were renewed and he was advised 
to stop smoking.  On three blood pressure readings the 
veteran's systolic blood pressure ranged from 178 to 200 and 
his diastolic readings ranged from 90 to 100.  Pulmonary 
function testing was scheduled for January 8, 1997, at which 
time it was noted that he continued to smoke and had 
wheezing.  He had had wheezing for several years.  On three 
blood pressure readings the veteran's systolic blood 
pressure ranged from 136 to 138 and his diastolic readings 
ranged from 90 to 97.  Pulmonary function testing revealed 
his forced vital capacity was 71 percent of predicted and 
his forced expiratory volume after one second was 46 percent 
of predicted.  It was reported that his hypertension was 
improving.  

The veteran underwent VA hospitalization beginning on 
January 13, 1997 for a CVA after presenting with shortness 
of breath.  He exhibited dysarthria and right hemiparesis 
which partially resolved.  Subsequent VA clinical records 
reflect that the veteran's blood pressure medication was 
changed to Coumadin and that he continued to be treated for 
the residuals of his CVA.  He again underwent VA 
hospitalization in October 1997 for the new onset of 
congestive heart failure.  

At the November 1999 travel board hearing the veteran's 
daughter and son-in-law testified, in substance, that it was 
their belief that VA had been negligent in not monitoring 
the veteran's high blood pressure more closely, inasmuch as 
there should have been additional follow-up clinical 
appointments between the August 26th and December 2, 1996 
appointments and in light of the veteran's complaints of 
dizziness as well as chest and stomach pain in January 1997.  
The veteran's son-in-law testified that he also had 
hypertension and had participated in an experimental drug 
program and had been monitored on a daily basis (page 2 of 
the transcript of that hearing).  The veteran had taken 
medication for high blood pressure for a number of years, 
possibly as many as ten years, prior to commencing the VA 
trial study and he had not had any problems (page 7).  
The veteran's daughter testified that no VA physician had 
told her that during veteran's participation in the VA trial 
study his blood pressure had not been monitored properly but 
since he had taken his medication properly and because his 
blood pressure had not been adequately controlled (as shown 
by the resulting CVA), it did not require a physician to 
know that the medication given by VA had not controlled the 
veteran's high blood pressure (pages 10 and 11).  The 
veteran now received private clinical treatment for the 
residuals of his CVA (pages 17 and 18).  

Analysis

While it is not clear which of the three drugs the veteran 
was given during his participation in the VA 
"Antihypertensive and Lipid Lowering to Prevent Heart Attack 
Trial Treatment Study," each of those drugs had been used 
for many years in the treatment of hypertension.  They were 
not new or experimental drugs, as has been suggested.  
Rather, the purpose of the study was, in substance, to 
determine their comparative effectiveness.  

To the extent that it is alleged that there was VA fault for 
not monitoring the veteran more closely, the consent form 
signed by the veteran clearly indicated that he would not be 
monitored on a daily or even weekly basis.  Rather, the 
clinical records indicate that he was monitored as closely as 
the consent form indicated would be done as part of the 
regimen of that study.  

Here, even assuming (without conceding) that there is 
competent medical nexus evidence, there is no competent 
medical evidence of VA fault.  It is asserted that the 
veteran had taken his medication properly and because his 
blood pressure had not been adequately controlled (as shown 
by the resulting CVA), it did not require a physician to know 
that the medication given by VA had not controlled the 
veteran's high blood pressure.  However, from the taking of 
antihypertensive medication together with sustaining a CVA, 
does not logically flow that there was necessarily fault with 
respect to the choice of the type or dosage of 
antihypertensive medication or in the monitoring of the 
therapeutic regimen.  

The veteran's statements and the testimony of his daughter 
and son-in-law are not competent evidence with regard to 
these matters.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
There is no evidence of record that they have the requisite 
medical expertise on questions involving the course of 
disease or proper medical treatment.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Where a claim is not well grounded it is incomplete, VA does 
not have a statutory duty to assist a claimant in developing 
evidence but may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete an application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has already been advised of the evidence necessary 
to complete a VA benefits claim.  Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  However, unlike the situation in 
Robinette, the claimant has not put the VA on notice of the 
existence of any specific, particular piece of evidence 
that, if submitted, might make the claim well grounded.  The 
duty mandated by section 5103(a) does not attach when the 
existence of evidence that might well ground the claim has 
not been reported.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Nevertheless, the discussion herein informs the 
claimant of the types of evidence lacking, and which should 
be submitted to meet the threshold of a well grounded claim.  
Specifically, the veteran should submit competent medical 
evidence of a medical nexus and of VA fault.  


ORDER

The claim for benefits under 38 U.S.C.A. § 1151 for residuals 
of a CVA is denied as not well grounded.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


